


Avaya Inc.
4655 Great America Parkway
Santa Clara, CA 95054


December 16, 2013
VIA EMAIL
Mr. Afshin Mohebbi
Senior Advisor
TPG Capital, L.P.
345 California Street, Suite 3300
San Francisco, CA 94104
Re:    Board Compensation
Dear Mr. Mohebbi:
Avaya has agreed to pay you the following in connection with your service as a
representative of TPG Capital and/or one of its affiliates on the boards of
directors of Avaya Holdings Corp. and/or Avaya Inc.:
(i)
$450,000 in January 2014 for your service as an Avaya Director for Avaya’s
fiscal year ended September 30, 2013; and



(ii)
$500,000 for your service as an Avaya Director for Avaya’s fiscal year ended
September 30, 2014 and each fiscal year thereafter, in each case with such
annual payment to be made in Avaya’s second fiscal quarter of each fiscal year.



Regards,
Avaya Holdings Corp.


By:    /s/ Frank J. Mahr        
Name:    Frank J. Mahr
Title:    Corporate Secretary


Acknowledged and agreed:
__/s/ Afshin Mohebbi____________________
By:    Afshin Mohebbi
Date:    December 16, 2013            




